IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1086
                           Filed September 22, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JACOB EUGENE JIMENEZ,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Amy M. Moore, Judge.



      Jacob Jimenez appeals the district court’s application of the relevant

juvenile sentencing factors. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       Seventeen-year-old Jacob Eugene Jimenez pled guilty to first-degree

robbery, first-degree burglary, and willful injury resulting in serious injury, as well

as third-degree burglary in a separate case. The district court sentenced him to a

prison term not exceeding twenty-five years on the robbery count, with a minimum

sentence of seventeen and one-half years, which was to run consecutively to the

sentences on the remaining two counts and consecutively to the sentence imposed

in the separate case.

       On appeal, Jimenez contends the district court abused its discretion in

applying the juvenile sentencing factors applicable to the mandatory minimum

sentence on the robbery count. See State v. Majors, 940 N.W.2d 372, 385–86

(Iowa 2020) (stating “the sentencing court must consider the Miller/Lyle/Roby

factors in an individualized sentencing hearing if it is contemplating imposing a

mandatory minimum sentence on a juvenile offender” and “[i]f the sentence

imposed is within the statutory limits, . . . we review for an abuse of discretion”);

see also Miller v. Alabama, 567 U.S. 460, 477 (2012) (identifying the “hallmark

features” of youth)1; State v. Roby, 897 N.W.2d 127, 144 (Iowa 2017) (“We

endorse the five factors identified in Miller as guideposts for courts to follow. . . .

[T]he factors generally serve to mitigate punishment, not aggravate punishment.”

(citation omitted)); State v. Lyle, 854 N.W.2d 378, 404 n.10 (Iowa 2014) (adopting


1 The United States Supreme Court recently stated “a separate factual finding of
permanent incorrigibility is not required before a sentencer imposes a life-without-
parole sentence on a murderer under 18” and “Miller did not even hint at requiring
an on-the-record sentencing explanation with an implicit finding of permanent
incorrigibility.” Jones v. Mississippi, 141 S. Ct. 1307, 1318–20 (2021). Jones did
not alter the factors to be considered in sentencing a juvenile.
                                         3

the Miller factors for resentencing of juvenile offenders subject to seventy percent

of the period of incarceration).

       The district court thoroughly applied each of the Lyle factors before

imposing the mandatory minimum sentence on the robbery count. The court

considered the views of dueling experts, finding “some shortcomings with both.”

The court also considered the support Jimenez received from his foster and

adoptive parent, who was his strongest advocate from the time he was ten. The

court recognized that her commitment to Jimenez could not erase the trauma of

his early childhood but found countervailing factors favored imposition of the

mandatory minimum sentence.

       We discern no abuse of discretion in the court’s application of the juvenile

sentencing factors. Jimenez’s sentence is affirmed.

       AFFIRMED.